Citation Nr: 1718605	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  09-08 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1966 to September 1968.   This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In September 2011, a Travel Board hearing was held before the undersigned in Chicago.  A transcript of the hearing is in the Veteran's record.  In December 2011, the case was remanded for additional development.  

Unfortunately, the Veteran died in January 2013 during the pendency of the appeal.  On February 4, 2013, VA received a VA Form 21-534 (Application for Dependency and Indemnity Compensation (DIC), Death Pension and Accrued Benefits by a Surviving Spouse or Child) and a VA Form 21-530 (Application for Burial Benefits) from the Veteran's surviving spouse.  A February 15, 2013, administrative decision by the VA Pension Maintenance Center validated the marriage between the Veteran and his surviving spouse and recognized her as the surviving spouse for all benefits administered by VA.  A February 26, 2013 rating decision granted service connection for the cause of the Veteran's death.  In June 2013, burial benefits were denied.

A claim for death pension, compensation, or DIC by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c).  See 38 C.F.R. § 3.152(b)(1).  Accordingly, a claim for accrued benefits was raised by the record but has not been adjudicated by the agency of original jurisdiction (AOJ).  However, as explained below, the surviving spouse is not eligible to become a substitute for the Veteran with respect to the pending claim.

Section 212 of the Veterans' Benefits Improvement Act of 2008, Public Law 110-389 (VBIA 2008), added 38 U.S.C.A. § 5121A, substitution in case of death of claimant, which provides, in part, that if a claimant dies while a claim or appeal is pending, substitution of claimants is permitted.  This section applies to pending claims or appeals in which the original claimant died on or after October 10, 2008, and a request to be substituted is received within one year of the claimant's death [emphasis added].  

Effective October 6, 2014, VA promulgated new regulations governing the rules and procedures for substitution upon death.  See 38 C.F.R. § 3.1010 (effective October 6, 2014); see also 79 Fed. Reg. 52982 (Sept. 5, 2014).  These new regulations provided that, "[i]n lieu of a specific request to substitute, a claim for accrued benefits, survivors pension, or dependency and indemnity compensation . . . is deemed to include a request to substitute if a claim . . . or an appeal of a decision with respect to such a claim, was pending before the [AOJ] or the [Board] when the claimant died" [emphasis added].  38 C.F.R. § 3.1010(c)(2).

In this case, the Veteran's surviving spouse filed a DIC claim in February 2013 (within one month following the Veteran's death); however, the record reflects that she has never submitted a claim for substitution.  As her DIC claim was received prior to October 6, 2014 (when 38 C.F.R. § 3.1010 became effective and DIC claims were deemed to include a request to substitute) and she did not file a request to substitute in the pending appeal within one year following the Veteran's death, she cannot be determined to be a substitute in the pending appeal. 

Accordingly, the issue of service connection for PTSD for the purpose of accrued benefits has been raised by the record in a February 2013 filing of a VA Form 21-534, but has not been resolved by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The Board's December 2011 remand directed the RO to address the Veteran's request to expunge from his record references to his being a victim of sexual abuse.  A review of the record found that a final determination in the matter with rationale for such has not yet been made by the RO.  This matter is also referred to the AOJ for appropriate action.  


FINDING OF FACT

In February 2013, the VA was notified that the Veteran died in January 2013, before a decision by the Board was promulgated on the appeal.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2015); 38 C.F.R. 
§ 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302.  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 
38 C.F.R. § 20.1106 (2016).


ORDER

The appeal is dismissed due to the Veteran's death.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


